DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-40 allowed.
The following is an examiner’s statement of reasons for allowance: 
The applicant’s has argued in the 2/25/2021 communication,“In co-pending, commonly-owned, related U.S. Patent Application Ser. Nos. 16/421,498 and 16/542,567 the present Examiner entered the same following comments with respect to Losey in their respective Notices of Allowance:
“. .The Examiner notes that Losey is fundamentally different in operation from the instant invention in one very important respect.. .Losey is not based on redirects when a user clicks on links or engages with similar touchpoints. Indeed Losey does not seem to be triggered by user interactions at all.”
The Applicant agrees with the Examiner’s determination that Losey is distinguishable on these grounds. Amended claim 1 affirmatively recites such redirects, which is also inherent in dependent claims 2-8 and 11-40. Accordingly, reconsideration and withdrawal of this rejection under 35 U.S.C. §103 and allowance of claims 1-40 are earnestly solicited on these at least these grounds.”

The examiner agrees with the above and allows the present claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL A HESS whose telephone number is (571)272-2392.  The examiner can normally be reached on Monday through Friday, from 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to telephone the examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/DANIEL A HESS/Primary Examiner, Art Unit 2876